Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) for any further changes to the specification because the changes made by applicant thus far are beginning to be confusing. The deletion of all of the objected to subject matter below in response to this office action, by itself, is not considered to be a change requiring a substitute specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by 
The amendment filed 9/13/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The text added to specification paragraph [0034]. The text makes it appear as if what is being described is different disclosure from the description in the very next sentence. The text also makes it appear as if what is being described is not another embodiment. This contrasts with the original teaching in the very next sentence of the specification that makes clear that it is the (continued) travel of the blade that enables the blade edge to cut into the material of the newly defined .
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-6, 8 and 11-13 are rejected for the same reasons as before. The examiners previous comments are specifically incorporated herein by reference. Once more, the portion of the specification that provides the most detail in terms of support for the offending claimed subject matter is the aforementioned sentence at lines 11-14 (in the original specification) of the above noted specification paragraph [0034]. That embodiment is inadequately described since it does not say how the travel of the blade that cut through the tube to define the connecting portion in the first place (which was properly described in also enables the edge of the blade to cut into the material of the connecting portion. Once more, it would appear from the parts of the specification that are well described, that if the cuts in Fig 7 are made further downwardly than as shown for the two cuts on the right of the figure, then the travel of the blade as described in [0034] would make the connecting portion smaller circumferentially. For example, the width of the connecting portion between the top and bottom cuts in Fig 1A would be narrower. That is to say, the distance between the top and bottom cuts in Fig 1A would be smaller. Moreover, if the blade were not stopped at all, then the tube would be completely cut though by the travel of the blade to form individual bands, at least according to what one of ordinary skill would understand from the specification disclosure. What is not well described in the specification then, is exactly how the travel of the blade cuts through the material of the connecting portion itself, to impart the connecting portion with a weakening feature (e.g., a score line, perforations, etc.). 
substantially through a circumference of the elongated tube to the connecting portion, but not completely through the connecting portion. Independent claim 7 contains the same limitation and even adds but not completely through the elongated tube. This new claim terminology raises the same issues as pointed out above and in the last office action regarding the portions of the specification that were not well described and that had previously only caused the rejection of claims 4-5, 8 and 11-13 on these grounds. Substantially through a circumference of the elongated tube to the connecting portion but not completely through the connecting portion? So substantially through a circumference but also partially through the connecting portion
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the noted lack of adequate written description prevents the examiner from properly interpreting the features of the claims that are not properly described.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (3,572,396). See Fig 1 that appears .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. It would have been obvious to use the tube of Hoffman in the manner claimed in order to conveniently provide a user of elastic bands with one or more of the bands. 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Applicant's arguments filed on 9/13/21 have been fully considered but they are not persuasive. Regarding the 112 rejection applicant appears to have mostly cited to parts of the original .
Applicant’s arguments concerning the last prior art rejection are considered moot in view of the citation of the Hoffman references and the application of one of these. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736